Exhibit 10.7

 

LOGO [g328721ex10_7pg001a.jpg]

April 3, 2012

Mikel H. Williams

Dear Mikel:

If the sale of DDi Corp. (the “Company”) is consummated pursuant to that certain
Agreement and Plan of Merger (the “Merger Agreement”) by and between the
Company, Viasystems Group, Inc., (“Parent”) and Victor Merger Sub Corp., a
wholly-owned Subsidiary of Parent, dated as of April 3, 2012 (“the Merger”), the
Company will, immediately prior to the Closing (as defined in the Merger
Agreement), contribute to a grantor trust, with terms substantially similar to
the terms of the trust agreement attached as Exhibit B to Section 6.06(g) of the
Company Disclosure Schedule (the “Trust”), the cash severance described in
subsections (i), (ii) and (iii) of Section 5(e) of your employment agreement
with the Company dated April 7, 2008 (the “Employment Agreement”) that is
payable to you if the Company terminates your employment without “cause” or you
terminate your employment for “good reason” as such terms are defined in the
Employment Agreement (the “Severance Amount”). Upon the Company’s deposit of the
Severance Amount in the Trust, the Company shall have no further obligations to
you in respect of the Severance Amount, other than your rights under Sections 16
and 17 of your Employment Agreement.

The Severance Amount will be paid to you in accordance with Sections 5(e)
(including your satisfaction of the release requirement) and 17 of the
Employment Agreement. Notwithstanding anything herein or otherwise to the
contrary, the provisions of Sections 16 and 17 of your Employment Agreement
shall apply to any payment you receive from Parent.

Please sign the acknowledgement below and return to me.

 

Sincerely, /s/ Kurt E. Scheuerman Kurt E. Scheuerman Vice President & General
Counsel Acknowledged and agreed to by:

/s/ Mikel H. Williams

Mikel H. Williams Date: April 3, 2012

 

LOGO [g328721ex10_7pg001b.jpg]